Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156490                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 156490
                                                                   COA: 328236
                                                                   Allegan CC: 14-018840-FC
  HOMER ROBERT CLAY,
          Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 25, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 27, 2018
           a0723
                                                                              Clerk